STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0799
VERSUS

RON PETERSON OCTOBER 11, 2022
In Re: Ron Peterson, applying for supervisory writs,

Judicial District Court, Parish of St. Tammany,

503,203.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. As an incarcerated pro se petitioner,

relator

may seek review of the district court’s ruling on his motion to
correct an invalid habitual offender sentence without

necessity of obtaining a return date.

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

ASN

DEPUTY CLERK OF COURT
FOR THE COURT